
	

113 S2706 IS: Child Welfare Provider Inclusion Act of 2014
U.S. Senate
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2706
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2014
			Mr. Enzi introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To ensure that organizations with religious or moral convictions are allowed to continue to provide
			 services for children. 
	
	
		
			1.
			Short title
			This Act may be cited as the Child Welfare Provider Inclusion Act of 2014.
		
			2.
			Findings and purposes
			
				(a)
				Findings
				Congress finds the following:
				
					(1)
					Child welfare service providers, both individuals and organizations, have the inherent,
			 fundamental, and inalienable right to free exercise of religion protected
			 by the United States Constitution.
				
					(2)
					The right to free exercise of religion for child welfare service providers includes the freedom to
			 refrain from conduct that conflicts with their sincerely held religious
			 beliefs.
				
					(3)
					Most States provide government-funded child welfare services through various charitable, religious,
			 and private organizations.
				
					(4)
					Religious organizations, in particular, have a lengthy and distinguished history of providing child
			 welfare services that predates government involvement.
				
					(5)
					Religious organizations have long been and should continue contracting with and receiving grants
			 from governmental entities to provide child welfare services.
				
					(6)
					Religious organizations cannot provide certain child welfare services, such as foster-care or
			 adoption placements, without receiving a government contract, grant or
			 license.
				
					(7)
					Religious organizations display particular excellence when providing child welfare services.
				
					(8)
					Children and families benefit greatly from the child welfare services provided by religious
			 organizations.
				
					(9)
					Governmental entities and officials administering federally funded child welfare services in some
			 States, including Massachusetts, California, Illinois, and the District of
			 Columbia, have refused to contract with religious organizations that are
			 unable, due to sincerely held religious beliefs or moral convictions, to
			 provide a child welfare service that conflicts, or under circumstances
			 that conflict, with those beliefs or convictions; and that refusal has
			 forced many religious organizations to end their long and distinguished
			 history of excellence in the provision of child welfare services.
				
					(10)
					Ensuring that religious organizations can continue to provide child welfare services will benefit
			 the children and families that receive those federally funded services.
				
					(11)
					States also provide government-funded child welfare services through individual child welfare
			 service providers with varying religious and moral convictions.
				
					(12)
					Many individual child welfare service providers maintain sincerely held religious beliefs or moral
			 convictions that relate to their work and should not be forced to choose
			 between their livelihood and adherence to those beliefs or convictions.
				
					(13)
					Because governmental entities provide child welfare services through many charitable, religious,
			 and private organizations, each with varying religious beliefs or moral
			 convictions, and through diverse individuals with varying religious
			 beliefs or moral convictions, the religiously impelled inability of some
			 religious organizations or individuals to provide certain services will
			 not have a material effect on a person’s ability to access federally
			 funded child welfare services.
				
					(14)
					The activities of funding and administering these child welfare services substantially affect
			 interstate commerce.
				
					(15)
					Taking adverse actions against child welfare service providers that are unable, due to their
			 sincerely held religious beliefs or moral convictions, to provide certain
			 services (or provide services under certain circumstances) substantially
			 affects interstate commerce.
				
					(16)
					The provisions of this Act are remedial measures that are congruent and proportional to protecting
			 the constitutional rights of child welfare service providers guaranteed
			 under the Fourteenth Amendment to the United States Constitution.
				
					(17)
					Congress has the authority to pass this Act pursuant to its spending clause power, commerce clause
			 power, and enforcement power under section 5 of the Fourteenth Amendment
			 to the United States Constitution.
				
				(b)
				Purposes
				The purposes of this Act are as follows:
				
					(1)
					To prohibit governmental entities from discriminating or taking an adverse action against a child
			 welfare service provider on the basis that the provider declines to
			 provide a child welfare service that conflicts, or under circumstances
			 that conflict, with the sincerely held religious beliefs or moral
			 convictions of the provider.
				
					(2)
					To protect child welfare service providers’ exercise of religion and to ensure that governmental
			 entities will not be able to force those providers, either directly or
			 indirectly, to discontinue all or some of their child welfare services
			 because they decline to provide a child welfare service that conflicts, or
			 under circumstances that conflict, with their sincerely held religious
			 beliefs or moral convictions.
				
					(3)
					To provide relief to child welfare service providers whose rights have been violated.
				
			3.
			Discrimination and adverse actions prohibited
			
				(a)
				The Federal Government, and any State that receives federal funding for any program that provides
			 child welfare services under part B or part E of title IV of the Social
			 Security Act (and any subdivision, office or department of such State)
			 shall not discriminate or take an adverse action against a child welfare
			 service provider on the basis that the provider has declined or will
			 decline to provide, facilitate, or refer for a child welfare service that
			 conflicts with, or under circumstances that conflict with, the provider's
			 sincerely held religious beliefs or moral convictions.
			
				(b)
				Subsection (a) does not apply to conduct forbidden by paragraph (18) of section 471(a) of such Act.
			
			4.
			Funds withheld for violation
			The Secretary of Health and Human Services shall withhold from a State 15 percent of the federal
			 funds the State receives for a
			 program that provides child welfare services under part B or part E of
			 title IV of the Social Security Act if the State violates section 3 when
			 administering or disbursing funds under such program.
		
			5.
			Private right of action
			
				(a)
				A child welfare service provider aggrieved by a violation of section 3 may assert that violation as
			 a claim or defense in a judicial proceeding and obtain all appropriate
			 relief, including declaratory relief, injunctive relief, and compensatory
			 damages, with respect to that violation.
			
				(b)
				A child welfare service provider that prevails in an action by establishing a violation of section
			 3 is entitled to recover reasonable attorneys' fees and costs.
			
				(c)
				By accepting or expending federal funds in connection with a program that provides child welfare
			 services under part B or part E of title IV of the Social Security Act, a
			 State waives its sovereign immunity for any claim or defense that is
			 raised under this section.
			
			6.
			Severability
			If any provision of this Act, or any application of such provision to any person or circumstance,
			 is held to be unconstitutional, the remainder of this Act and the
			 application of the provision to any other person or circumstance shall not
			 be affected.
		
			7.
			Effective date
			
				(a)
				The amendments made by this Act shall take effect on the 1st day of the 1st fiscal year beginning
			 on or after the date of the enactment of this Act, and the withholding of
			 funds authorized by section 4 shall apply to payments under parts B and E
			 of such Act for calendar quarters beginning on or after such date.
			
				(b)
				If legislation (other than legislation appropriating funds) is required for a governmental entity
			 to bring itself into compliance with this Act, the governmental entity
			 shall not be regarded as violating this Act before the 1st day of the 1st
			 calendar quarter beginning after the first regular session of the
			 legislative body that begins after the date of the enactment of this Act.
			 For purposes of the preceding sentence, if the governmental entity has a
			 2-year legislative session, each year of the session is deemed to be a
			 separate regular session.
			
			8.
			Definitions
			The following definitions apply throughout this Act:
			
				(1)
				The term child welfare service provider includes organizations, corporations, groups, entities, or individuals that provide or seek to
			 provide, or that apply for or receive a contract, subcontract, grant, or
			 subgrant for the provision of, child welfare services. The provider need
			 not be engaged exclusively in child welfare services to be considered a
			 child welfare service provider.
			
				(2)
				The term child welfare services means social services provided to or on behalf of children, including assisting abused, neglected,
			 or troubled children, counseling children or parents, promoting foster
			 parenting, providing foster homes or temporary group shelters for
			 children, recruiting foster parents, placing children in foster homes,
			 licensing foster homes, promoting adoption, recruiting adoptive parents,
			 assisting adoptions, supporting adoptive families, assisting kinship
			 guardianships, assisting kinship caregivers, providing family preservation
			 services, providing family support services, and providing time-limited
			 family reunification services.
			
				(3)
				The term State includes any of the several States, the District of Columbia, any commonwealth, territory or
			 possession of the United States, and any political subdivision thereof.
			
				(4)
				The terms funding, funded, or funds include money paid pursuant to a contract, grant, voucher, or similar means.
			
				(5)
				The term adverse action includes, but is not limited to, denying a child welfare service provider’s application for
			 funding, refusing to renew the provider's funding, canceling the
			 provider's funding, declining to enter into a contract with the provider,
			 refusing to renew a contract with the provider, canceling a contract with
			 the provider, declining to issue a license to the provider, refusing to
			 renew the provider's license, canceling the provider's license,
			 terminating the provider's employment, or any other adverse action that
			 materially alters the terms or conditions of the provider's employment,
			 funding, contract, or license.
			
